276 S.W.3d 904 (2009)
Robert MCFEELY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69100.
Missouri Court of Appeals, Western District.
February 17, 2009.
Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jushua N. Corman, Jefferson City, MO, for respondent.
Before DIV II: SMART, P.J, HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Robert MeFeely appeals from the denial of his Rule 24.035 motion, following an *905 evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).